Citation Nr: 1512139	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  10-33 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hearing loss disability of the right ear.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hearing loss disability of the left ear.

3.  Entitlement to service connection for hearing loss disability of the left ear.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from July 1997 to July 2001. 

These matters are before to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Albuquerque Regional Office (RO) of the Department of Veterans Affairs (VA), which, in pertinent part, declined to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss disability. 

As an initial matter, the Veteran's July 2010 VA Form 9 limited his appeal to leg disability issues. The RO, however, still included the bilateral hearing loss issue in December 2010 and May 2011 supplemental statements of the case.  The leg disability issues were subsequently granted and are no longer on appeal.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).  Thereafter, the bilateral hearing loss issue was certified to the Board in February 2012.  Hence, in fairness to the Veteran, the Board accepts the July 2010 VA Form 9 as also pertaining to the bilateral hearing loss issue.  

In the July 2010 VA Form 9, the Veteran requested a travel Board hearing before a member of the Board.  Such a hearing was scheduled for January 2012; however, the Veteran failed to report to the hearing and has expressed no intention to reschedule it. Thus, any action required on his request for a hearing has been completed.

In addition to the paper claims file, there is a Veterans Benefits Management System (VBMS) electronic claims file associated with the Veteran's claim.  The documents in the VBMS file include a February 2015 informal hearing presentation (IHP).  The remaining documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.   In this regard, VA treatment records dated from 2012 to 2014 were associated with the VBMS file in August 2014.  VA regulations provide that any pertinent evidence submitted by an appellant without waiver of RO consideration must be referred to the RO for review and preparation of a Supplemental Statement of the Case.  38 C.F.R. § 20.1304 (2014).  However, upon review of the additional evidence, the Board finds that the evidence does not have a bearing on issues decided herein.  Therefore, the issues on appeal are addressed in the decision below need not be returned to the RO.


FINDINGS OF FACT

1.  In a final February 2006 decision, the RO denied a claim of service connection for bilateral hearing loss disability on the basis that the Veteran had failed to provide evidence of a current disability. 

2.  The evidence pertaining to right ear hearing loss disability added to the record since February 2006 is new but does not relate to an unestablished fact necessary to substantiate the claim for service connection for right ear hearing loss disability, is cumulative or redundant of the evidence of record in February 2006, and otherwise does not raise a reasonable possibility of substantiating the claim. 

3.  The evidence pertaining to left ear hearing loss disability added to the record since February 2006, when viewed by itself or in the context of the entire record, relates to an unestablished fact that is necessary to substantiate the claim of service connection for left ear hearing loss disability.

4.  Hearing loss disability of the left ear was not shown during active duty service or during the first year after service; and, no current left ear hearing loss disability is etiologically related to service.





CONCLUSIONS OF LAW

1.  The February 2006 rating decision denying service connection for bilateral hearing loss disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).
 
2.  Since the February 2006 rating decision, new and material evidence pertaining to right ear hearing loss disability has not been received, and the claim of entitlement to service connection for right ear hearing loss disability is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.156 (2014).

3.  New and material evidence sufficient to reopen the Veteran's claim of entitlement for service connection for left ear hearing loss disability has been submitted; and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

4.  Hearing loss disability of the left ear was not incurred or aggravated in service, and sensorineural hearing loss of the left ear may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the adjudication of petitions to reopen service connection claims, the Veteran be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial(s).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in September 2008 which provided all required notice elements, including information regarding disability ratings and effective dates, the elements of new and material evidence, and the reasons for the prior denial.  This letter accordingly addressed all notice elements and predated the initial adjudication by the RO in October 2008.  Nothing more was required.

The Veteran has also been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are associated with the claims file.  Identified post-service treatment records have been obtained as well.  The Veteran was provided with a VA examination in October 2009.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the 2009 VA examination findings were reported, along a diagnosis and opinion based on the evidence of record.  The examination report is adequate for rating purposes.

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

Claims to Reopen

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. §3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the Veteran's claim of entitlement to service connection for bilateral hearing loss disability was denied in February 2006 on the basis that there was no evidence of the disability, and no evidence of any treatment or diagnosis of hearing loss either in or post service.  Reference was made to STRs, which note the Veteran's complaints of hearing problems but showed no objective findings of hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  Also of record were the Veteran's contentions that he was exposed to excessive noise during weapons training in service, and a notice that the Veteran failed to report to a VA examination in December 2005.  The Veteran did not appeal that decision, nor did he submit any evidence at all within a year of the February 2006 rating decision.  See 38 C.F.R. §3.156(b).  The February 2006 decision thereby became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Evidence received as part of the claim to reopen includes the report of an October 2009 VA audiology examination.  The report shows that the Veteran has hearing loss for VA purposes in the left ear, but not in the right ear.  See 38 C.F.R. § 3.385. 

In addition to the VA examination, the Veteran has made assertions that his exposure to excessive noise while conducting weapons training in service caused hearing loss disability.

Regarding hearing loss disability of the right ear, while "new", the report of VA examination is not material.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) (noting that evidence that is unfavorable to a claimant is not new and material).  The Veteran's assertion that he currently has hearing loss disability that is related to noise exposure from weapons training in service is not new evidence as these statements are essentially duplicative of the assertions made when his claim was previously denied.  Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  In summary, the element which was missing at the time of the February 2006 denial of service connection for right ear hearing loss disability remains lacking.  New and material evidence has not been received, and the Veteran's claim of entitlement to service connection for hearing loss of the right ear may not be reopened.  The benefit sought on appeal remains denied.

Regarding hearing loss disability of the left ear, the 2009 VA examination wherein a VA examiner diagnosed the Veteran with left ear hearing loss disability is new evidence in that it was not previous of record.  It is also material because it relates to unestablished facts necessary to substantiate the Veteran's service connection claim.  Specifically, the newly received evidence fulfills the requirement of a current disability.  The Board finds that this evidence is both new and material to the left ear hearing loss claim, and the claim is reopened.  38 C.F.R. § 3.1556(a); Shade, supra.

Reviewing the record, the Board finds that there is no prejudice to the Veteran in the Board adjudicating the claim of entitlement to service connection for left ear hearing loss on the merits.  The Veteran was provided notice of what he needed to submit to substantiate a claim of service connection and his right to a hearing, and any required development, including an examination and opinion has been obtained. Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (holding that when the Board addresses a question not addressed by the RO, "it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument on that question and an opportunity to submit such evidence and argument and to address that question at a hearing, and, if not, whether the claimant has been prejudiced thereby").

Service Connection for Left Ear Hearing Loss Disability

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a), 3.304.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as sensorineural hearing loss, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); sensorineural hearing loss (organic disease of the nervous system) is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for a hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

STRs note that after reference audiograms showed a shift in hearing thresholds from July 1997 to July 1999, the Veteran requested evaluation by an audiologist because of findings of STS (standard threshold shift).  A September 1999 consultation report notes the Veteran's history of noise exposure for one year while working on a pistol range and his complaints of difficulty understanding speech for six months.  After examining the Veteran, the audiologist noted that his hearing was within normal limits.  An April 2001 separation report of medical history notes that the Veteran denied any complaints of hearing loss; and April 2001 separation examination report is negative for findings of left ear hearing loss disability for VA compensation purposes.  See 38 C.F.R. § 3.385.

A June 2005 VA Audiology consult notes the Veteran's complaints of gradually progressive hearing loss since service.  He also reported a history of exposure to acoustic trauma from gunfire in service.  Audiology evaluation did not show left ear hearing loss for VA compensation purposes.  See 38 C.F.R. § 3.385.

The Veteran submitted his original claim of service connection in July 2005.

An October 2009 VA examination report notes the Veteran's complaints of difficulty hearing.  The examiner noted the Veteran's history of military noise exposure for 14 months while a rifle and pistol instructor, and post-military noise exposure for four years while a police officer.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
5
5
20
40

Speech audiometry revealed speech recognition ability of 96 percent in the left ear.  Thus, examination revealed current audiometric findings of left ear hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  After reviewing the STRs, the examiner opined that any current left ear hearing loss disability is less likely than not caused by or a result of noise exposure in service.  In this regard, the examiner noted that STRs showed hearing to be stable in the high frequencies in service.  (Current examination shows hearing loss disability only in the high - 4000 dB and higher - frequencies.)  Moreover, hearing in the low and mid frequencies have been stable from service entrance to the present.

The Veteran has reported on several occasions that he was exposed to acoustic trauma during his combat service.  The Board does not dispute this assertion.  His contention of experiencing noise exposure in service is accepted.

Based on the aforementioned evidence, the Veteran is not shown to have hearing loss disability during his period of active service from July 1997 to July 2001.  There is no evidence to indicate that he was diagnosed sensorineural hearing loss of the left ear within one year of his leaving active duty in July 2001 so as to warrant service connection on a presumptive basis under 38 C.F.R. § 3.307 and 3.309.  

As for there being a medical nexus between the Veteran's in-service acoustic trauma and any current or recent hearing loss disability, the October 2009 VA opinion is based upon a complete review of the Veteran's entire claims file and examination of the Veteran and supports its conclusions with detailed rationale.  The VA examiner considered the Veteran's history of in-service noise exposure, as well as his stated contentions.  After considering evidence of record, the VA examiner opined that any current hearing loss disability of the left ear was less likely than not incurred in or caused by service, to noise exposure therein.  The examiner's references to specific evidence, as well as supporting medical research, make for persuasive rationale.  There is no medical evidence to the contrary.

The Board has not overlooked the Veteran's contentions in support of his claim.  However, while lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, hearing loss disability falls outside the realm of common knowledge of a lay person.  That is, although the Board readily acknowledges that Veteran is competent to difficulty hearing, there is no indication that the Veteran is competent to etiologically link any reported in-service symptoms to hearing loss disability diagnosed many years after his discharge.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

In arriving at the decision to deny the service connection claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  As such, the claim is denied. 


ORDER

As new and material evidence has not been submitted to reopen the previously denied claim of service connection for right ear hearing loss disability, the appeal is denied.

New and material evidence sufficient to reopen a claim of entitlement to service connection for left ear hearing loss disability has been submitted and the claim is reopened.

Service connection for left ear hearing loss disability is denied.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


